DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is being considered by the examiner.

Claim Status
	Claims 9-20 are withdrawn
	Claims 1-8 are examined as follows.

Specification
The disclosure is objected to because of the following informalities: In para 0107, and para 0114 disclose “the RGB value of the pixel”, however, the specification does not explicitly state what RGB stands for, it is suggested to fully disclose what RGB is. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, the claim(s) contains subject matter “a first camera […] oriented at a first diagonal direction toward the cooktop” or “a second camera oriented at a second diagonal direction” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, in para 0020, the specification states “The first camera may be disposed at a specific position of the microwave to photograph a cooking container positioned on the cooktop in a diagonal direction, and the second camera is disposed at a specific position of the microwave to photograph a cooking container positioned inside the microwave in a diagonal direction”, and as shown in Fig. 3A and Fig. 3B, a first camera is not oriented at a first diagonal direction toward the cooktop or a second camera is not oriented at a second diagonal direction. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term "a/the RGB value of a/the pixel " are not definite. Even though, para 0107, and para 0114 of the specification disclose “the RGB value of the pixel”, however, the specification does not explicitly state what RGB stands for, it is suggested to fully disclose what RGB is. For examination purposes, the RGB value of the pixel means Red Green Blue value of the pixel.

Regarding claim 1, the phrase “a first diagonal direction toward the cooktop” or the phrase “a second diagonal direction” is not definite because “diagonal” means joining two opposite corners of a square, rectangle, or other straight-sided shape, however, the claim does not explicitly recite the two opposite corners of which element are joining to form the diagonal direction. In addition, the specification does not disclose in such a way as to reasonably convey to one skilled in the relevant art had possession of the claimed invention. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 6, claim recites the limitations “the microwave oven is further configured to: identify the degree of bubble generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, based on the first image and the second image, and transmit a notification message indicating the identified degree of bubble generation to the display device; and the display device is further configured to display the notification message received from the microwave oven” of claim 1, without any further limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 7, claim recites the limitations “the microwave oven is further configured to: identify the degree of smoke generation in the cooking container positioned inside the microwave oven or in the cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave oven or drive a vent of the microwave oven, and the display device is further configured to display the notification message received from the microwave oven” of claim 1, without any further limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20110032368 A1to Pelling (“Pelling”), in further view of CN107504536A to Wu (“Wu”), and in further view of US 20160307424 A1 to Mills et al. (“Mills”).

Regarding claim 1, Garces discloses, a cooking system (see Fig. 1), comprising:
a microwave oven (see system 100 in Fig. 1, wherein the hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324) configured to:
in response to a received user command (see user 402 in Fig. 5, and disclosed in para 0034 “one or more microphones (not pictured) may be associated with one or more of the camera assemblies 114A, 114B to capture and transmit audio signal(s) coinciding (or otherwise corresponding) with the captured image signal(s)”), generate a first image by photographing a cooktop (see cooktop appliance 300) located below the microwave oven (see Fig. 1) through a first camera (see camera 114A, or 114B and disclosed in para 0034 “multiple camera assemblies 114A, 114B are provided to capture images (e.g., static images or dynamic video) of a portion of cooktop appliance 300 or an area adjacent to cooktop appliance 300”) located on a lower surface of the microwave oven oriented at a first diagonal direction toward the cooktop (see Fig. 6, wherein the corner where the camera located is joining corner of the cooktop formed a diagonal direction) the joining or generate a second image by photographing an inside of the microwave oven through a second camera, wherein at least one of the first image (the image of the cooktop appliance 300) and the second image are photographed at a first direction corresponding to the first image (and a second direction corresponding to the second image.
transmit the at least one of the first image and the second image to a display device (see image monitor 112, remote server 404, or user device 408 and disclosed in para 0072 “User device 408 can be any type of device, such as, for example, a personal computing device (e.g., laptop or desktop), a mobile computing device (e.g., smartphone or tablet)”); and
the display device (112, 404, or 408) configured to:
receive at least one image of the first image and the second image from the microwave oven, and display the received at least one image (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”).
	However, Garces does not explicitly disclose, wherein at least one of the first image and the second image are photographed at a first diagonal direction corresponding to the first image and a second diagonal direction corresponding to the second image, and modify at least one of the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display, identify at least one of a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a RGB value of a pixel included in the at least one of the first image and the second image, and transmit an information including at least one of the identified degree of bubbles, the identified degree of smoke or the identified foreign substance to the display device, and wherein the display device is further configured to display notification message based on the information received from the microwave oven. 
	Nonetheless, Pelling teaches, a camera (see camera 100 in Fig. 1) is configured to generate an image (see intermediate image 301 in Fig. 3), wherein the image is photographed at a first diagonal direction corresponding to the first image (see Fig. 3), wherein the image is modified to a vertical direction that is different from the diagonal direction (see output image 303 in Fig. 3, and disclosed in para 0048 “a portion of an intermediate image 301 captured by the image sensor from within a sensor rectangle 306 is rotated by an appropriate image rotation means 302 to form an output image 303.  This is performed internally to the camera system as a whole”) so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display (disclosed in para 0065 “CPU 502 may also be coupled to an interface 510 that connects to one or more input/output devices such as such as video monitors, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, or other well-known input devices such as, of course, other computers”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein at least one of the first image and the second image are photographed at a first diagonal direction corresponding to the first image and a second diagonal direction corresponding to the second image, and modify at least one of the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display as taught and/or suggested by Pelling in order to improve techniques for achieving the desirable aim of unconstrained rotation in a pan/tilt camera with a mechanism with lower physical complexity than the conventional pan/tilt mechanism, preferably of the order of complexity of tip/tilt mechanisms used in wall-mounted cameras, and very preferably with the removal of slip-rings as disclosed in para 0016 by Pelling.
Garces further discloses, the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the display device; and the display device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces in view of Pelling does not explicitly disclose, identify at least one of a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a RGB value of a pixel included in the at least one of the first image and the second image, and transmit an information including at least one of the identified degree of bubbles, the identified degree of smoke or the identified foreign substance to the display device, and wherein the display device is further configured to display notification message based on the information received from the microwave oven.
Nonetheless, Wu teaches, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit an information including the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven (disclosed in para 0008-009 of the summary of the invention of the English Translation “The image sensor is also provided with a visible light laser source, which is used for correcting the angle of the mirror, and the generated visible laser light is reflected by the reflector onto the cooktop or the pan under the exhaust hood. The hood also has a control unit. The control unit receives the image acquired by the image sensor and determines whether smoke is generated. If the control unit determines that there is smoke generation, the exhaust fan of the hood is turned on”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling wherein the microwave oven is further configured to identify a degree of smoke generation in a cooking container positioned inside the microwave oven or in a cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven as taught and/or suggested by Wu in order to accurately detect the fumes produced during cooking and to control fumes in a timely manner to draw fumes away as disclosed in para 0004 of the Background technique by Wu.
Even though Wu does not explicitly teach the image is in RGB to detect smoke but Wu teaches the image is in black color, Mills teaches, in para 0090, a smoke detection system is configured to convert from grayscale to RGB, or from RGB to grayscale, or between different color schemes, filters or gradients is also contemplated.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling, and Wu wherein a smoke detection system is configured to convert from grayscale to RGB as taught and/or suggested by Mills in order to increase information or simplify computing as disclosed in para 0012 of Mills..

Regarding claim 2, Garces discloses, wherein the display device (112, 404, or 408), in response to receiving of a user input (see Fig. 5), is further configured to transmit a control command for controlling at least one of the microwave oven (110) and the cooktop (300) to the microwave oven, and
the microwave oven is further configured to:
receive the control command from the display device, and
control operations of at least one of the microwave oven and the cooktop according to the received control command (see Fig. 5 and disclosed in para 0075 “User 402 may wish to operate interactive assembly 110 remotely.  In particular, user may wish to operate operational features that include activating portions of interactive assembly 110 (e.g., camera assembly 114, lighting assembly 134, image monitor 112, or ventilation assembly 140), turning on cooktop appliance 300, selecting a temperature or heat setting for cooktop appliance 300, or choosing a mode of operation of interactive assembly 110”).

Regarding claim 4, Garces discloses, wherein while a content is being displayed on the display device, the display device is further configured to: in response to a received user input to display at least one image out of the first image and the second image is received, receive the at least one image out of the first image and the second image from the microwave oven; and overlap the received at least one image with the content; and display the received at least one image with the content (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”), and 
Pelling teaches, a camera (see camera 100 in Fig. 1) is configured to generate an image (see intermediate image 301 in Fig. 3), wherein the image is photographed at a first diagonal direction corresponding to the first image (see Fig. 3), wherein the image is modified to a vertical direction that is different from the diagonal direction (see output image 303 in Fig. 3, and disclosed in para 0048 “a portion of an intermediate image 301 captured by the image sensor from within a sensor rectangle 306 is rotated by an appropriate image rotation means 302 to form an output image 303.  This is performed internally to the camera system as a whole”) so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display (disclosed in para 0065 “CPU 502 may also be coupled to an interface 510 that connects to one or more input/output devices such as such as video monitors, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, or other well-known input devices such as, of course, other computers”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein at least one of the first image and the second image are photographed at a first diagonal direction corresponding to the first image and a second diagonal direction corresponding to the second image, and modify at least one of the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display as taught and/or suggested by Pelling in order to improve techniques for achieving the desirable aim of unconstrained rotation in a pan/tilt camera with a mechanism with lower physical complexity than the conventional pan/tilt mechanism, preferably of the order of complexity of tip/tilt mechanisms used in wall-mounted cameras, and very preferably with the removal of slip-rings as disclosed in para 0016 by Pelling.

Regarding claim 5, Garces discloses, wherein the display device is further configured to, in response to a second received user input, to change at least one of a size and a position of the displayed at least one image, change at least one of the size and the position of the displayed at least one image according to the second received user input (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”).

Regarding claim 7, Garces further discloses, the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the display device; and the display device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces in view of Pelling does not explicitly disclose, identify at least one of a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a RGB value of a pixel included in the at least one of the first image and the second image, and transmit an information including at least one of the identified degree of bubbles, the identified degree of smoke or the identified foreign substance to the display device, and wherein the display device is further configured to display notification message based on the information received from the microwave oven.
Nonetheless, Wu teaches, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven (disclosed in para 0008-009 of the summary of the invention of the English Translation “The image sensor is also provided with a visible light laser source, which is used for correcting the angle of the mirror, and the generated visible laser light is reflected by the reflector onto the cooktop or the pan under the exhaust hood. The hood also has a control unit. The control unit receives the image acquired by the image sensor and determines whether smoke is generated. If the control unit determines that there is smoke generation, the exhaust fan of the hood is turned on”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling wherein the microwave oven is further configured to identify a degree of smoke generation in a cooking container positioned inside the microwave oven or in a cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven as taught and/or suggested by Wu in order to accurately detect the fumes produced during cooking and to control fumes in a timely manner to draw fumes away as disclosed in para 0004 of the Background technique by Wu.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20110032368 A1to Pelling (“Pelling”), in further view of CN107504536A to Wu (“Wu”), in further view of US 20160307424 A1 to Mills et al. (“Mills”), and in further view of US 20170299194 A1 to Kamei et al. (“Kamei”).

Regarding claim 3, Garces discloses substantially all the limitations in claim 1.
Garces further discloses, wherein the first camera (114 A) is configured to photograph a the cooktop (300) from a first photographing direction (see Fig. 1), and the second camera (114B),
However, Garces does not explicitly disclose, wherein the first image and the second image are photographed at a first diagonal direction corresponding to the first container on the cooktop and a second diagonal direction corresponding to the second container inside the microwave oven, and modify the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction.
Nonetheless, Kamei teaches, wherein the first camera (see camera 192 in Fig. 1) photographs a first cooking container positioned on the cooktop (see the cooking container 400 placed on the IH cooking heater 300) from a first photographing direction (disclosed in para 0068 “from a position above the cooking container 400”), and the second camera (see cameras the cameras 192R, 192U, 192L in the microwave chamber 350 in Fig. 12) photographs a second cooking container (see cooking container 400, 400a-c in microwave chamber 350) positioned inside the microwave oven in a second photographing direction (see Fig. 12),
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the first camera located below the microwave photographs a first cooking container positioned on the cooktop from a first photographing direction, and to modify the microwave system of Garces wherein the microwave further comprises the second camera located inside the microwave chamber that configured to photograph a second cooking container positioned inside the microwave in a second photographing direction as taught and/or suggested by Kamei in order to allow a user to be properly notified of an overheated portion of a cooking container while cooking on the cooktop or inside the microwave as disclosed in para 0010 by Kamei.
Garces in view of Kamei does not explicitly disclose, wherein the first image and the second image are photographed at a first diagonal direction corresponding to the first container and a second diagonal direction corresponding to the second container, and modify the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction. 
	Nonetheless, Pelling teaches, a camera (see camera 100 in Fig. 1) is configured to generate an image (see intermediate image 301 in Fig. 3), wherein the image is photographed at a first diagonal direction corresponding to the first image (see Fig. 3), wherein the image is modified to a vertical direction that is different from the diagonal direction (see output image 303 in Fig. 3, and disclosed in para 0048 “a portion of an intermediate image 301 captured by the image sensor from within a sensor rectangle 306 is rotated by an appropriate image rotation means 302 to form an output image 303.  This is performed internally to the camera system as a whole”) so as the modified of the at least one image of the first image and the second image is transmitted to the display device to display (disclosed in para 0065 “CPU 502 may also be coupled to an interface 510 that connects to one or more input/output devices such as such as video monitors, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, or other well-known input devices such as, of course, other computers”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Kamei Wu and Mills wherein the first image and the second image are photographed at a first diagonal direction corresponding to the first container on the cooktop and a second diagonal direction corresponding to the second container inside the microwave oven, and modify the first image and the second image to a vertical direction that is different from the first diagonal direction and the diagonal second direction as taught and/or suggested by Pelling in order to improve techniques for achieving the desirable aim of unconstrained rotation in a pan/tilt camera with a mechanism with lower physical complexity than the conventional pan/tilt mechanism, preferably of the order of complexity of tip/tilt mechanisms used in wall-mounted cameras, and very preferably with the removal of slip-rings as disclosed in para 0016 by Pelling.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20110032368 A1to Pelling (“Pelling”), in further view of CN107504536A to Wu (“Wu”), in further view of US 20160307424 A1 to Mills et al. (“Mills”), and in further view of US 20100231506 A1 to Pryor (“Pryor”).

Regarding claim 6, Garces in view of Pelling discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmit a notification message indicating the identified heating environment on the cooktop to the display device; and the display device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”).
However, Garces in view of Pellings does not explicitly disclose, the microwave oven is further configured to: identify a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, based on the first image and the second image, and transmit a notification message indicating the identified degree of bubble generation to the display device; and the display device is further configured to display the notification message received from the microwave oven.
Nonetheless, Pryor teaches, a cooking system (see Fig. 14) with a camera (see camera 1401) that is configured to capture an image (see image 1600 in Fig. 16) a water boiling in a pan on a range burner (see Fig. 16) and identify a degree of bubble generation in a cooking container based on the image (disclosed in para 0200 and 0201 “If the stove control and camera are controlled by a common computer system such as 1410, the camera may be used to look at the image region of a burner when that burner is on.  A pan image thereon is detected and this indicates it may need to be monitored for boiling conditions… This can be determined by looking at the image region 1637 in the central area of the burner where all pans are placed such as 1650 and analyzing the effect of bubbles in the water on the image.  The more high spatial frequency change in the image, the more bubbles and the higher the state of boiling”), and transmits a notification message indicating the identified degree of bubble generation to the display device and the display device is further configured to display the notification message received (disclosed in para 0202 “The simplest action in the boiling water monitor is to sound an audio or visual alarm that the water is boiling…Conversely if boiling is supposed to happen and doesn't, it can also signal an alarm”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling Wu and Mills wherein the microwave oven is further configured to: identify a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, based on the first image and the second image, and transmits a notification message indicating the identified degree of bubble generation to the display device; and the display device is further configured to display the notification message received from the microwave oven as taught and/or suggested by Pryor in order to monitor the state of boiling and notify user as need as disclosed in para 0202 by Pryor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20110032368 A1to Pelling (“Pelling”), in further view of CN107504536A to Wu (“Wu”), in further view of US 20160307424 A1 to Mills et al. (“Mills”), and in further view of US 20110188702 A1 to Haas et al. (“Haas”).

Regarding claim 8, Garces in view of Pelling discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave oven (100) is further configured to identify the image captured by the camera (114A or 114B), and further comprises a fan (see air handler 142 is a tangential fan).
However, Garces in view of Pelling does not explicitly disclose, wherein the microwave oven is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operate a fan that is provided in a vicinity of the identified camera.
Nonetheless, Haas teaches, the system is configured to configured to identify a degree of blur from the image, when the degree of blur is greater than or equal to a preset threshold value and operate a fan that is provided in a vicinity of the identified camera (disclosed in para 0039 “Since a blurred image results from a fog, the method estimates the degree of image blurredness for fog determination.  Based on the fog level, the method increases the fan speed to counter the fog until the image clears up”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling, Wu and Mills wherein the microwave oven is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operate a fan that is provided in a vicinity of the identified camera as taught and/or suggested by Haas in order to protect the camera with an anti-fog as disclosed in para 0037 by Haas.

Response to Amendment
The amendment of 02/15/2022 is acknowledged. 

Response to Arguments
With respect to the rejection of claim 1 under 35 USC 103 of Graces in view of Pelling, Applicant’s arguments file on 02/15/2022 have been considered.
First, the Applicant’s arguments regarding “the diagonal direction that the first or the second camera is oriented” have been considered, however, the claimed limitation “the diagonal direction” is rejected under 112a, and 112b, hence, it should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.
Second, Applicant’s arguments in regard to the “identify at least one of a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a RGB value of a pixel included in the at least one of the first image and the second image, and transmit an information including at least one of the identified degree of bubbles, the identified degree of smoke or the identified foreign substance to the display device, and wherein the display device is further configured to display notification message based on the information received from the microwave oven” have been considered but are moot because the new ground of rejection rejected is applied in this Office Action (i.e., even though Wu does not explicitly teach the image is in RGB to detect smoke but Wu teaches the image is in black color, Mills teaches, in para 0090, a smoke detection system is configured to convert from grayscale to RGB, or from RGB to grayscale, or between different color schemes, filters or gradients is also contemplated, and it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Pelling, and Wu wherein a smoke detection system is configured to convert from grayscale to RGB as taught and/or suggested by Mills in order to increase information or simplify computing as disclosed in para 0012 of Mills).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761